

Exhibit 10.3
ASSIGNMENT AND ASSUMPTION OF NOTE
THIS ASSIGNMENT AND ASSUMPTION OF NOTE (“Assumption”) is dated effective as of
May 10, 2016 by and among Phillips 66 Sweeny Frac Charlie LLC, a Delaware
limited liability company (“Assignor”), Phillips 66 Partners LP, a Delaware
limited partnership (“Assignee”), and Phillips 66 Company, a Delaware
corporation (“Lender”).
WITNESSETH:
WHEREAS, Assignor executed and delivered to Lender a Term Promissory Note dated
January 20, 2014, which note was amended and restated by an Amended and Restated
Term Promissory Note dated October 15, 2015 (as so amended and restated, the
“Note”), which Note is attached hereto as Exhibit A ;
WHEREAS, as partial consideration for the contribution to Assignee of certain
assets, including the membership interests in Assignor, Assignee will, with
Lender’s consent, assume Assignor’s obligations and liabilities under the Note;
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Assignor hereby irrevocably assigns to Assignee, without recourse to Assignor,
all of Assignor’s obligations under the Note. Assignee hereby assumes, as its
direct and primary obligation, all of Assignor’s obligations under the Note, and
agrees to pay Lender the outstanding principal balance due on, and all interest
which accrues on and in accordance with the terms of, the Note. From and after
the date hereof, all references in the Note to “Maker” as defined in the Note
shall be deemed to be a reference to Assignee as the Maker.


2.The parties hereto agree that, as of the date hereof (a) the outstanding
principal balance on the Note is Two Hundred Twenty Five Million and no/100’s
Dollars ($225,000,000.00) and (b) there is no “Event of Default” (as defined
under the Note) or any event which, with the passage of time or the giving of
notice, or both, would become an “Event of Default.”


3.The parties hereto intend that, except as provided in this Assumption, this
Assumption shall not release, diminish, impair, reduce, or, except as expressly
stated herein, otherwise affect any of the obligations under the Note. The
parties hereto agree to take such further action as may be necessary or
appropriate to effect the purposes of this Assignment.


4.Lender hereby consents to the assignment of the Note and releases the Assignor
from its obligations under the Note, and agrees that Assignor is no longer a
“Maker” under the Note.


1



--------------------------------------------------------------------------------






5.This Assumption and the rights and obligations of the parties under this
Assumption shall be governed by and construed and interpreted in accordance with
the laws of the State of Texas, without giving effect to the principles of
conflicts of laws of that state. This Assumption is binding on and shall inure
to the benefit of the signatories hereto and their respective successors and
assigns. This instrument may be executed in one or more counterparts, including
electronic, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument. In the event that any signature is
delivered by facsimile or other electronic transmission or by e-mail delivery of
a “.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.


6.THIS ASSUMPTION REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES HERETO.
    
[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]


2



--------------------------------------------------------------------------------










ASSIGNOR:


PHILLIPS 66 SWEENY FRAC CHARLIE LLC
By:
/s/ John D. Zuklic
 
John D. Zuklic
 
Vice President and Treasurer



ASSIGNEE:


Phillips 66 Partners LP


By: Phillips 66 Partners GP LLC, its
General Partner
By:
/s/ John D. Zuklic
 
John D. Zuklic
 
Vice President and Treasurer



LENDER:


Phillips 66 Company
By:
/s/ John D. Zuklic
 
John D. Zuklic
 
Vice President and Treasurer









3



--------------------------------------------------------------------------------






EXHIBIT A




AMENDED AND RESTATED
TERM PROMISSORY NOTE


This is an amendment and restatement of that certain Term Promissory Note issued
on January 20, 2014 by Phillips 66 Sweeny Frac Charlie LLC to Phillips 66
Company (as amended to date, the “Original Promissory Note”). The outstanding
principal amount of this Amended and Restated Term Promissory Note is
$213,250,000.00 on the date hereof.


Houston, Texas
October 1, 2015



For value received, Phillips 66 Sweeny Frac Alpha LLC, a Delaware limited
liability company (“Maker”), hereby promises to pay to the order of Phillips 66
Company, a Delaware corporation (“Payee"), the aggregate unpaid principal amount
of all advances (the “Advances”) made by Payee to the Maker under this Amended
and Restated Term Promissory Note (the "Note").


Subject to the terms and conditions of this Note, the Maker agrees to pay to
Payee the aggregate outstanding principal balance of this Note, together with
interest as set forth below, on or before the Maturity Date (as defined below).
Once repaid, the Advances under this Note may not be reborrowed.


The Advances shall bear interest on the unpaid principal balance thereof, from
the date of borrowing to the dates of payment at the rate of three percent
(3.0%) per annum. Such interest shall be (i) calculated on the daily outstanding
balance of the Advances on the basis of a 360 day year for the actual days
elapsed and (ii) payable quarterly in arrears on the tenth day following the
last day of each calendar quarter during the term of this Note.


The Maker shall pay to Payee the aggregate outstanding principal amount of the
Advances on October 1, 2020 (the “Maturity Date”). The Maker may, at any time
and from time to time, prepay all or any portion of the principal of this Note
without premium or penalty. Each payment of principal, including any prepayment,
shall be accompanied by payment of all accrued but unpaid interest on the
principal amount so repaid or prepaid.


Advances under this Note may be requested orally by the Maker and Payee shall
record in its records all Advances and all payments of principal and interest
thereon. Any failure of Payee to make such recordings, however, shall not affect
Maker’s repayment obligations. Payee’s records shall be presumptive evidence of
the principal and interest owed by the Maker, absent manifest error. Payee shall
have no obligation to make any Advances under this Note if (a) an Event of
Default under this Note has occurred and is continuing (b) any of the equity
interests in the Maker or any of its assets are transferred to (i) Phillips 66
Partners LP Ithe “MLP”) or any of the MLP’s subsidiaries or (ii) any other
person or entity that is not a subsidiary of Payee.









--------------------------------------------------------------------------------





The Maker shall make each payment in immediately available funds under this Note
not later than 5:00 P.M. (Houston, Texas, time) on the day when due in lawful
money of the United States of America to Payee at 3250 Briarpark Dr., Houston,
TX 77042, or such other location as Payee shall designate in writing to the
Maker. Whenever any payment to be made under this Note shall be stated to be due
on a day other than a day on which commercial banks are open for business in
Houston, Texas (“Business Day”), such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of interest.


Each of the following shall be an “Event of Default" for the purposes of this
Note: (a)(i) the Maker fails to pay when due any principal amount under this
Note, (ii) the Maker fails to pay any interest on this Note within five Business
Days after such interest becomes due or (iii) the Maker fails to pay any other
amount payable under this Note (including but not limited to reimbursements and
indemnifications) within ten Business Days after such amount becomes due, (b)
the Maker fails to comply with any other covenant contained in this Note and
such breach is not cured within 30 days after the date notice thereof is given
by Payee, (c)(i) there hall have been filed against the Maker or any of its
subsidiaries (or, if the Maker ever becomes a direct or indirect subsidiary of
the MLP, then the MLP or any of its subsidiaries) or any of their respective
properties, without their consent, any petition or other request for relief
seeking an arrangement, receivership, reorganization, liquidation, or similar
relief under bankruptcy or other laws for the relief of debtors and such request
for relief (A) remains in effect for 60 or more consecutive days, or (B) is
approved by a final nonappealable order, or (ii) the Maker or any of its
subsidiaries (or, if the Maker ever becomes a direct or indirect subsidiary of
the MLP, then the MLP or any of its subsidiaries) consent to or files any
petition or other request for relief of the type described in clause (c)(1)
above seeking relief from creditors, makes any assignment for the benefit of
creditors or another arrangement with creditors, or admits in writing its
inability to pay its debts as they become due.


If the Maker fails to pay any principal or interest payment when due, the amount
not paid shall bear interest at the default rate of the lesser of (a) the
interest rate stated above plus two percent (2%) per annum or (b) the Highest
Lawful Rate (as defined below), beginning on the date due until paid in full.


During the continuation of any Event of Default, Payee may declare by written
notice to the Maker the outstanding principal balance of the Advances plus all
accrued interest thereon, and all other amounts payable by the Maker under this
Note to be immediately due and payable. Upon the occurrence of any Event of
Default relating to bankruptcy or insolvency of the maker, the outstanding
principal amount of the Advances, all accrued interest thereon, and all other
amounts payable by the Maker under this Note shall immediately and automatically
become due and payable.


Except for the notices provided above, the Maker waives notice of demand, intent
to demand, presentment for payment, notice of nonpayment, protest, notice of
setoff, notice of protest, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices in connection with the foregoing.









--------------------------------------------------------------------------------





Following an Event of Default, Payee may exercise (a) all of its rights under
this Note and (b) all other rights at law or in equity.


No right, power, or remedy conferred to Payee in this Note, or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power, or remedy shall to the full extent permitted by law be
cumulative and in addition to every other such right, power or remedy. No course
of dealing and no delay in exercising any right, power or remedy conferred to
Payee in this Note, or now or hereafter existing at law, in equity, by statute
or otherwise shall operate as a waiver or otherwise prejudice any such right,
power, or remedy. No notice to or demand upon the Maker shall entitle the Maker
to similar notices or demands in the future.


If (a) the Maker is ever merged with or into the MLP or one of its subsidiaries
or becomes a direct or indirect subsidiary of the MLP or (b) this Note is
transferred by the Maker to the MLP or a direct or indirect subsidiary of the
MLP, then this Note shall, without any further action on the part of any party
hereto, automatically be deemed to be amended, as of the date of such action, to
add a new paragraph as the first full paragraph of page 5 of the Note as
follows:


“It is hereby understood and agreed that the General Partner shall have no
liability, as general partner or otherwise, for the payment of any amount owing
or to be owing hereunder. Payee agrees for itself and its successors and assigns
that not claim arising against the Maker under this Note shall be asserted
against the General Partner or its assets. Notwithstanding the foregoing,
nothing in this paragraph shall be construed so as to prevent Payee from
commencing any action, suit or proceeding with respect to or causing legal
papers to be served upon the General Partner for the purpose of obtaining
jurisdiction over the Maker."


As used herein, the term “Highest Lawful Rate” means the maximum lawful interest
rate, if any, that at any time or from time to time may be contracted for,
charged, or received under the laws applicable to Payee which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws now allow.


If the stated rates of interest under this Note ever exceed the Highest Lawful
Rate, then the outstanding principal balance of the Advances shall bear interest
at the Highest Lawful Rate until the difference between the interest which would
have been due at the stated rates of interest and the amount due at the Highest
Lawful Rate (the “Lost Interest”) has been recaptured by Payee. If when the
Advances are repaid in full the Lost Interest has not been fully recaptured by
Payee pursuant to the preceding sentence, then the Advances loaned hereunder
shall be deemed to have accrued interest at the Highest Lawful Rate since the
date of advance thereof to the extent necessary to recapture the Lost Interest
not recaptured pursuant to the preceding sentence and, to the extent allowed by
law, the Maker shall pay to Payee the amount of the Lost Interest remaining to
be recaptured by Payee. NOTWITHSTANDING, the foregoing or any other term in this
Note to the contrary, it is the intention of Payee and the Maker to conform
strictly to any applicable usury laws. Accordingly, if Payee contracts for,
charges, or receives any







--------------------------------------------------------------------------------





consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be canceled automatically and, if previously paid,
shall at Payee’s option be applied to the outstanding amount of the Advances
made hereunder or be refunded to the Maker. In determining whether any interest
exceeds the Highest Lawful Rate, such interest shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread in equal parts
throughout the term of this Note.


The Maker covenants and agrees that it shall pay directly or reimburse Payee for
all charges and disbursements or legal counsel for Payee in connection with the
preservation or enforcement of any rights of Payee under this Note. The
provisions of this paragraph shall survive the repayment of this Note.


This Note shall be governed by and construed in accordance with the laws of the
State of Texas. If any provision of this Note is held to be unenforceable, such
provision shall be severed and the remaining provisions shall remain in full
force and effect. All representations, warranties and covenants of the Maker in
this Note shall survive the execution of this Note. Payee’s remedies under this
Note shall be cumulative, and no delay in enforcing this Note shall act as a
waiver of Payee’s rights hereunder. The provisions of this Note may be waived or
amended only in a writing signed by the party against whom enforcement of such
waiver or amendment is sought. This Note shall bind the Maker and the Maker’s
successors and assigns and shall inure to the benefit of Payee and Payee’s
successors and assigns. The Maker may not assign the Maker’s rights or delegate
the Maker’s duties under this Note without the prior written consent of Payee.
Payee may assign Payee’s rights or delegate Payee’s duties under this Note
without the Maker’s consent; provided that, Payee shall provide notice to the
Maker of any such assignment.
    
The Maker acknowledges that the obligations evidenced by this Note are for
business purposes only and are not an extension of consumer credit.


Nothing herein express or implied is intended or shall be construed to confer
upon or give to any person, other than Payee, or its assignee any rights or
remedies under or by reason of this Note.


The effect of this Note is to amend and restate the Original Promissory Note in
its entirety and the Original Promissory Note shall be of no further force and
effect. For the avoidance of doubt, this Note constitutes a renewal, extension
and modification of the terms of the Original Promissory Note and evidences the
same indebtedness that existed under the Original Promissory Note. To the extent
that any rights, benefits or provisions in favor of Payee existed in the
Original Promissory Note as of the date hereof, then such rights, benefits or
provisions, except to the extent modified or terminated by this Note, are
acknowledged to be and to continue to be effective from and after the date of
the Original Promissory Note. The Maker and the Payee agree and acknowledge that
any and all rights, remedies, and payment provisions under the Original
Promissory Note, as amended and restated by this Note, shall continue and
survive the execution and delivery of this Note. The Maker and the Payee further
agree and acknowledge that any and all amounts owing or otherwise due under or
pursuant to the Original Promissory Note immediately prior to the effectiveness
of this Note shall continue to be owing and otherwise due in accordance with
this Note. All references to the Original Promissory Note







--------------------------------------------------------------------------------





in any agreement, instrument or document executed or delivered in connection
herewith or therewith shall be deemed to refer to this Note, as the same may be
amended, restated, supplemented or otherwise modified from time to time.


THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.




[Remainder of page intentionally blank; signature page follows]











--------------------------------------------------------------------------------





EXECUTED as of the date first above written.


MAKER:
PHILLIPS 66 SWEENY FRAC CHARLIE LLC
By:
/s/ John D. Zuklic
Name:
John D. Zuklic
Title:
Vice President and Treasurer





PAYEE:
PHILLIPS 66 COMPANY
By:
/s/ John D. Zuklic
Name:
John D. Zuklic
Title:
Vice President and Treasurer



 











